Exhibit 10.2
 
 

OOIL                  

 
$400,000 PROMISSORY NOTE


FOR VALUE RECEIVED, OriginOil, Inc., a Nevada corporation (the “Borrower”) with
at least 9,400,000 common shares issued and outstanding, promises to pay to JMJ
Financial or its Assignees (the “Lender”) the Principal Sum along with the
Interest Rate and any other fees according to the terms herein.  This Note will
become effective only upon execution by both parties and delivery of the first
payment of Consideration by the Lender (the “Effective Date”).


The Principal Sum is up to $400,000 (four hundred thousand) plus accrued and
unpaid interest and any other fees.  The Consideration is up to $400,000 (four
hundred thousand) payable by wire.  The Lender shall pay $100,000 of
Consideration upon closing of this Note as the Purchase Price under the
Securities Purchase Agreement Document SPA-06202012 of even date herewith
between the Borrower and the Lender.  The Lender may pay up to an additional
$300,000 of Consideration to the Borrower in such amounts and at such dates as
Lender may choose in its sole discretion.  THE OUTSTANDING PRINCIPAL SUM DUE TO
LENDER SHALL BE EQUAL TO THE CONSIDERATION ACTUALLY PAID BY LENDER (PLUS
PRORATED INTEREST) AND ANY OTHER FEES SUCH THAT THE BORROWER IS ONLY REQUIRED TO
REPAY THE AMOUNT FUNDED AND THE BORROWER IS NOT REQUIRED TO REPAY ANY UNFUNDED
PORTION OF THIS NOTE.  The Maturity Date is six months from the Effective Date
of each payment (the “Maturity Date”) and is the date upon which the Principal
Sum of this Note, as well as any unpaid interest and other fees, shall be due
and payable.  The Lender may reject any cash payment from Borrower, and Lender
may instead elect to convert as set forth herein.  The Conversion Price is
$0.65.  Unless otherwise agreed in writing by both parties, at no time will the
Lender convert any amount of the Note into common stock that would result in the
Lender owning more than 4.99% of the common stock outstanding.


1.      Interest and Payments.  A one-time Interest charge of 10% shall be
applied to the Principal Sum.  If Borrower does not repay the Note on or before
90 days from the Effective Date, an additional one-time Interest charge of 5%
shall be applied to the Principal Sum, for a total Interest charge of 15%.


2.      Conversion. The Lender has the right, at any time after the Effective
Date, at its election, to convert all or part of the outstanding and unpaid
Principal Sum and accrued interest (and any other fees) into shares of fully
paid and non-assessable shares of common stock of the Borrower as per this
conversion formula:  Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price.  Conversions may be
delivered to Borrower by method of Lender’s choice (including but not limited to
email, facsimile, mail, overnight courier, or personal delivery), and all
conversions shall be cashless and not require further payment from the
Lender.  If no objection is delivered from Borrower to Lender regarding any
variable or calculation of the conversion notice within 24 hours of delivery of
the conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto.  The Borrower shall deliver the shares from any
conversion to Lender (in any name directed by Lender) within 3 (three) business
days of conversion notice delivery.  Lender is aware that without an effective
registration statement or an exemption from resale restrictions, it is not
possible to deliver restricted shares by DWAC/FAST electronic transfer, and in
the case that the Lender converts into restricted stock, delivery can be made by
a stock certificate bearing a restrictive legend.


3.      Conversion Delays.  If Borrower fails to deliver shares in accordance
with the timeframe stated in Section 2, Lender, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Principal Sum with the rescinded conversion
shares returned to the Borrower (under Lender’s and Borrower’s expectations that
any returned conversion amounts will tack back to the original date of the
Note).  In addition, for each conversion, in the event that shares are not
delivered by the fourth business day (inclusive of the day of conversion), a
penalty of $2,000 per day will be assessed for each day after the third business
day (inclusive of the day of the conversion) until share delivery is made; and
such penalty will be added to the Principal Sum of the Note (under Lender’s and
Borrower’s expectations that any penalty amounts will tack back to the original
date of the Note).


4.      Reservation of Shares.  At all times during which this Note is
convertible, the Borrower will reserve from its authorized and unissued Common
Stock to provide for the issuance of Common Stock upon the full conversion of
this Note.  The Borrower will at all times reserve at least 615,384 shares of
Common Stock for conversion.


5.      Piggyback Registration Rights.  Except with respect to a registration
relating to any registrable securities under that certain Registration Rights
Agreement dated July 6, 2011 between the Company and the purchasers signatory
thereto or a registration statement on Form S-4 or S-8, the Borrower shall
include on the next registration statement the Borrower files with SEC (or on
the subsequent registration statement if such registration statement is
withdrawn) all shares issuable upon conversion of this Note unless such shares
are eligible for resale under Rule 144.  Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $25,000, being immediately due and payable to the Lender at its
election in the form of cash payment or addition to the balance of this
Note. Notwithstanding the foregoing, in the event a registration statement is
filed with respect to an underwritten offering or a selling shareholder
registration statement relating solely to holders of Borrower’s shares who paid
cash for their shares in a sale placed by an independent placement agent, the
number of shares owned by Lender to be included in any such registration
statement may be limited if in the opinion of the underwriter or placement
agent, the sale of such shares by the Lender would adversely impact the sale of
shares by the underwriter or selling stockholders included therein.


6.      Default.  The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Borrower shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall fail to deliver conversion shares to the Lender by DWAC/FAST
electronic transfer; or (x) the Borrower shall become delinquent in its filing
requirements as a fully-reporting issuer registered with the SEC.
 
 
1

--------------------------------------------------------------------------------

 


7.      Remedies.  In the event of any default, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Lender’s election, immediately due and payable in cash at the
Mandatory Default Amount.  The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 150% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon.  Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law.  In
connection with such acceleration described herein, the Lender need not provide,
and the Borrower hereby waives, any presentment, demand, protest or other notice
of any kind, and the Lender may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such acceleration may be
rescinded and annulled by Lender at any time prior to payment hereunder and the
Lender shall have all rights as a holder of the note until such time, if any, as
the Lender receives full payment pursuant to this Section 7.  No such rescission
or annulment shall affect any subsequent event of default or impair any right
consequent thereon.  Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.


8.      No Shorting.  Lender agrees that so long as this Note from Borrower to
Lender remains outstanding, Lender will not enter into or effect “short sales”
of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of Borrower.  Borrower acknowledges
and agrees that upon delivery of a conversion notice by Lender, Lender
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.


9.      Assignability.  The Borrower may not assign this Note.  This Note will
be binding upon the Borrower and its successors and will inure to the benefit of
the Lender and its successors and assigns and may be assigned by the Lender to
anyone of its choosing without Borrower’s approval subject to applicable
securities laws.


10.      Governing Law.  This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without regard to
the conflict of laws principles thereof.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida.  Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.


11.      Delivery of Process by Lender to Borrower.  In the event of any action
or proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.


12.      Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.


13.      Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, Lender has the right to have any such
opinion provided by its counsel.  Lender also has the right to have any such
opinion provided by Borrower’s counsel.


14.      Notices.  Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier.  Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.


15.      Construction. Each and every reference to share prices, shares of
common stock and any other numbers in this Note that relate to the common stock
shall be automatically adjusted for stock splits, stock dividends, stock
combinations and other similar transactions that occur with respect to the
common stock after the date of this Note.
 
 

 Borrower:     Lender:    ORIGINOIL, INC.               /s/ T. Riggs Eckelberry
   /s/ Justin Keener    T. Riggs Eckelberry    JMJ Financial    Chief Executive
Officer     Its Principal            Date:06/20/12    Date:  06/20/12  

 
 

 
 
2